TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 14, 2018



                                       NO. 03-16-00748-CV


               The Texas Health and Human Services Commission, Appellant

                                                  v.

                                 Benjamin J. Gutierrez, Appellee


            APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
            BEFORE CHIEF JUSTICE ROSE, JUSTICES FIELD AND BOURLAND
            REVERSED AND RENDERED—OPINION BY CHIEF JUSTICE ROSE



This is an appeal from the final judgment signed by the district court on August 8, 2016. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s final judgment. Therefore, the Court reverses the district court’s final judgment and

renders judgment affirming the Texas Health and Human Services Commission’s decision. The

appellee shall pay all costs relating to this appeal, both in this Court and in the court below.